United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-2147
Issued: September 16, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 30, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ November 1, 2007 and May 6, 2008 merit decisions, denying her
occupational disease claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant sustained an injury in the performance of duty.
FACTUAL HISTORY
On December 12, 2005 appellant filed an occupational disease claim alleging an
aggravation of ulnar nerve damage, carpal tunnel syndrome (CTS) and complex regional pain

syndrome of her upper extremities due to employment. She stated that she first became aware
that her condition was caused or aggravated by her employment on September 26, 2003.1
In a statement accompanying her CA-2 form, appellant indicated that her employment
duties included “checking the chokes on tractor trailers.” Her position allegedly required her to
walk between two different areas in the terminal annex, moving through heavy doors that were
not “handicapped accessible.” Appellant stated that her repeated exposure to drafty and cold
conditions aggravated her conditions of nerve damage, CTS and complex regional pain
syndrome.2 She indicated that she was subsequently assigned to a position, which required her
to check employee badges at several different locations, including exit points which subjected
her to temperature changes and drafts. Appellant was also reportedly required to pick up and
transport mail to various offices within the employing establishment. She alleged that the
described duties, all of which were outside of her job restrictions, aggravated the claimed
conditions.3
Previous claims filed by appellant include a March 26, 1985 traumatic injury claim,
which was accepted for cervical and left shoulder strain and cubital palsey of the left elbow.
Appellant filed a notice of recurrence of disability as of January 17, 2005. The recurrence claim
was denied by the Office in a March 7, 2005 decision, which was affirmed by the Office’s
Branch of Hearings and Review on November 7, 2005. In a May 1, 2007 decision, the Board
affirmed the denial of the recurrence claim.4 Appellant stopped working on January 17, 2005,
but subsequently returned to work part time on October 14, 2006 and is in receipt of
compensation for four hours per day under this claim.
On September 12, 2003 appellant filed a separate occupational disease claim alleging that
she developed right hand, elbow and arm conditions due to repetitive work activities. Her claim
was accepted for lateral epicondylitis of the right elbow.
Appellant was treated by Dr. Sandra M. DeAntonio, an attending neurologist. In a report
dated October 14, 2003, Dr. DeAntonio stated that she had been appellant’s treating neurologist
for at least 10 years. She noted appellant’s history of ulnar compression neuropathy, which
developed subsequent to her 1985 work-related injury and median nerve dysfunction at the level
1

This case was previously before the Board. On May 1, 2007 appellant filed an application for review of a
November 8, 2006 decision of the Office’s Branch of Hearings and Review denying her occupational disease claim.
In an order dated October 3, 2007, the Board remanded the case to the Office for consolidation of File Nos.
xxxxxx530, xxxxxx154 and xxxxxx860 and a de novo decision on the merits of the claim. Docket No. 07-1422
(issued October 3, 2007).
2

The record contains a limited-duty assignment, effective September 18, 2003, which was accepted by appellant.
Duties included checking vehicles parked at the truck terminal annex or processing and distribution center platforms
to ensure that their wheels are properly “choked.” Restrictions included “no extremes of temperature;” no use of
arms; no repetitive activity of upper extremities.
3

The record contains a limited-duty job offer for a mail handler, which was accepted by appellant on
July 20, 2004. Duties included checking employee badges. The employee was restricted from exposure to extremes
of temperature, cold air or drafts and from repetitive activities of the upper extremities.
4

Docket No. 06-1087 (issued May 1, 2007).

2

of the wrist on the right. Dr. DeAntonio indicated that, during the previous 18 months,
appellant’s symptoms had progressively worsened and now included her right arm. She was
experiencing intermittent swelling of her arms and hands, as well as temperature and color
change. Dr. DeAntonio opined that the worsening of appellant’s condition was a consequence of
constant repetitive activities of the right upper extremity at work due to her inability to use her
left upper extremity. She provided restrictions, which precluded exposure to cold air or drafts;
lifting more than 5 pounds frequently or 5 to 10 pounds occasionally; repetitive motions of the
wrists and elbows; reaching above the shoulder; and pushing or pulling with the arms and hands.
Dr. DeAntonio stated that in repeated examinations appellant demonstrated weakness of
opponens pollicis, abductor pollicis brevis, finger flexors and extensors in both hands to a greater
degree on the left than on the right specifically, graded 3/5 on the left and 4/5 on the right;
sensory deficit to pin in her left hand and, most recently, also in her right hand; and sensory
deficits to pin in the C6 dermatome. She also noted that appellant had prominent thenar
eminence atrophy. Tinel’s sign was positive bilaterally at the elbow. Electromyograms (EMG)
of the upper extremities showed evidence of ulnar compression neuropathy bilaterally, worse on
the left than the right. There was evidence of left C6 radiculopathy and right median nerve
dysfunction at the level of the wrist. Dexascan was abnormal with evidence of osteopenia.
Dr. DeAntonio opined within a reasonable degree of medical certainty that appellant had
developed complex regional pain syndrome in her right extremity as a result of the March 1985
work injury and ulnar epicondylitis as a consequence of the ongoing work that she was required
to do with her right upper extremity.
On February 16, 2006 the Office informed appellant that the evidence submitted was
insufficient to establish her claim. It advised her to submit additional details regarding the
activities which allegedly contributed to her claimed condition, as well as a physician’s report
which contained a diagnosis and an opinion explaining how the alleged work factors caused or
contributed to her diagnosed condition. On December 21, 2005 the employing establishment
controverted appellant’s claim, contending that it was duplicative of previous claims.
In a February 24, 2006 statement, appellant repeated earlier claims that her duties in
2003, which included checking trucks for proper choking of wheels, were outside her medical
restrictions. She alleged that moving through large, heavy industrial doors, which were not
handicapped accessible, required her to use either her arms or the full weight of her body,
exacerbating her upper extremity condition.
By decision dated March 29, 2006, the Office denied appellant’s claim on the grounds
that the medical evidence did not demonstrate that the claimed medical conditions were causally
related to the established work-related events. On April 21, 2006 appellant requested an oral
hearing.
In a January 22, 2005 report, Dr. DeAntonio opined that appellant’s symptoms had
worsened because her work restrictions had not been observed. She reported that a
December 30, 2004 magnetic resonance imaging (MRI) scan showed increased T2 signal at C6-7
on the left side of the spinal cord. On February 23, 2005 Dr. DeAntonio noted objective findings
which supported a worsening of appellant’s condition. She cited a worsening of nerve
conduction testing with decrement, amplitude and conduction velocity across the level of the

3

elbow with reference to the ulnar nerve motor action potential. Dr. DeAntonio found increased
weakness and atrophy in the hands.
In a July 25, 2005 report, Dr. DeAntonio reviewed the history of appellant’s injury and
treatment, noting that she originally sustained a work-related injury in 1985. She stated that she
began treating appellant in 1992 for symptoms related to ulnar compression neuropathy, which
progressed to complex regional pain syndrome involving bilateral upper extremities.
Dr. DeAntonio noted that appellant had been restricted to sedentary duties, which required no
repetitive use of either arm or hand, no lifting over five pounds, no bending, no stooping, no
reaching above her shoulder with either arm, no extremes of temperature environment,
specifically no working around fans, cold air or drafty areas and a work week not to exceed
20 hours. She opined that appellant’s condition had worsened over the previous 18-month
period as a result of being required to work outside her restrictions.
Dr. DeAntonio stated that, by March 19, 2002, appellant’s physical findings were
consistent with complex regional pain syndrome. Her symptoms included pain in her upper
extremities, intermittent swelling of her upper extremities, intermittent temperature change of her
upper extremities and intermittent color change of her upper extremities. Appellant’s
examination was routinely abnormal with evidence of weakness, worse on the left than on the
right, involving opponens pollicis, abductor pollicis brevis, finger flexors and finger extensors.
She also consistently demonstrated sensory deficits, which frequently involved the first through
third digits of her hands bilaterally and the left C6-7 and right C5-6 dermatomes. Tinel’s sign
was frequently positive. Thenar eminence atrophy was noted, particularly on the left.
Dr. DeAntonio stated that, after accepting a September 15, 2003 limited-duty assignment,
which was designed to conform to her medical restrictions, appellant continued to experience
persistent symptoms of pain, color change, temperature change and intermittent swelling
involving her upper extremities. She indicated that in October 2003, appellant began working in
the safety department checking badges. By December 22, 2004, appellant’s condition had
worsened. She reported that her job required her to walk from one area of the employing
establishment to another, pushing and pulling heavy doors in order to open them and that there
were no handicapped accessible doors in the building. Appellant specifically recalled an
instance on October 14, 2004 when she pulled a door open with her left hand and felt a sudden
onset of pain in her left arm and in her left low back. On another occasion, her son took her to
the emergency room because he found her on the floor crying due to her low back pain.
Appellant indicated that her work environment was like a factory and was very cold, requiring
her to wear gloves.
On January 17, 2005 Dr. DeAntonio opined that appellant’s condition had worsened due
to the fact that her work restrictions were not being observed and recommended that she remain
“off work.” An MRl scan of the cervical spine revealed a bulging disc at C5-6 and C6-7. There
was also an area of increased T2 signal at C6-7 on the left side of the spinal cord measuring five
millimeter (mm) in length, represented myclomalacia. Following a repeat study Dr. DeAntonio
opined that this area represented myclomalacia or syrinx as a post-traumatic change from
appellant’s previous spinal cord injury.

4

The record contains a March 1, 2005 report from Dr. Steven Mandel, a Board-certified
neurologist, who performed a second opinion examination of appellant in File No. xxxxxx154.
The Office asked Dr. Mandel to provide diagnoses, which were causally related to the 1985
accepted work injury and to opine as to whether appellant was disabled as a result of those
diagnosed conditions. Physical examination revealed no evidence of muscle atrophy; positive
Tinel’s over both cubital tunnels and over the left median nerve; diffuse weakness in the left
hand that did not follow any specific nerve root or peripheral nerve pattern with tremulousness;
no clinical weakness to the right upper extremity; no specific sensory loss to the right hand;
reduced sensation in both the median and ulnar distribution in the left hand; intact reflexes and
pulses; no color, temperature, or skin changes; and no tenderness over the supraclavicular
regions. Appellant reported pain around both regions of the elbows radiating down to the fourth
and fifth fingers of the left hand.
Based upon his review of the records, Dr. Mandel found no evidence of complex regional
pain syndrome. He noted clinical complaints indicating bilateral ulnar neuropathy and left
median neuropathy. Dr. Mandel concluded, on the basis of medical records reviewed and
statement of accepted facts, that, as result of a left ulnar nerve injury, appellant developed
problems in the left hand consistent with carpal tunnel and subsequently in the right upper
extremity consistent with ulnar neuropathy. He opined that “bilateral ulnar neuropathy and left
[CTS] would be considered to be work related” and that “objective findings support[ed]
subjective complaints in regard to the bilateral ulnar neuropathy at the cubital tunnels and left
[CTS].” Dr. Mandel opined that appellant was not totally disabled, but rather that she was able
to perform the duties of a limited-duty assignment officer. In an addendum to his March 1, 2005
report, he reiterated that he saw no evidence of cervical radiculopathy as being attributable to a
work-related injury; no evidence of complex regional pain syndrome; and no evidence to
indicate right median neuropathy, despite the positive EMG as being attributable to the workrelated injury.
The record contains a March 11, 2003 report of an EMG and nerve conduction study
reflecting: evidence of C6 radiculopathy; bilateral ulnar compression neuropathy, worse on the
right; and right median nerve dysfunction at the wrist level.
At the August 16, 2006 hearing, appellant testified that, from February 6 to September 3,
2003, she worked in a position which required her to apply adhesive return labels. From
September 3, 2003 to July 20, 2004, she was assigned to a position checking wheel chokes.
Contrary to her restrictions, appellant testified that she was required to walk through heavy
plastic doors, 30 to 40 times per day, into very cold areas on a platform and a dock in order to
check the trucks. Beginning July 20, 2004, she was taken off the dock and started working in a
position which required her to check employee badges. Appellant stated that she was required to
walk in and out of large doors on each floor numerous times each day and that, even though the
doors had “regular” handles, the doors were heavy and often were “stuck.”
On February 24, 2006 the employing establishment controverted appellant’s allegation
that she was required to work outside of her restrictions. It stated that appellant’s limited-duty
position required her to walk throughout the building; monitor compliance of employees wearing
badges; and transport mail to offices. The employing establishment indicated that appellant was
only required to go through swinging, unsealed, rubber doors to the dock two to three times per

5

week and that the doors were so easy to open that a “slight draft would open them up.” Interior
doors were alleged to be lightweight.
By decision dated November 8, 2006, the Office hearing representative affirmed the
March 29, 2006 decision. He found that the evidence failed to establish that appellant’s work
activities caused, aggravated or otherwise contributed to a diagnosed medical condition. The
hearing representative also found that Dr. DeAntonio’s opinion was of no probative value
because it was based on a description of physical requirements and work environment which was
not supported by the factual evidence of record. He stated that appellant’s exposure to cold
temperatures would have been brief and there was no evidence that force was required to open
doors on infrequent occasions when she went onto the dock.
Appellant appealed the hearing representative’s decision to the Board. In an order dated
October 3, 2007, the Board remanded the case to the Office for consolidation of File Nos.
xxxxxx530, xxxxxx154 and xxxxxx860 and a de novo decision on the merits of the claim.5
On remand, the Office consolidated appellant’s claims as directed by the Board under
File No. xxxxxx530, which became the master file. By decision dated November 1, 2007, an
Office hearing representative affirmed the March 29, 2006 decision on the grounds that the
medical evidence did not demonstrate that the claimed medical conditions were causally related
to established employment events. On November 5, 2007 appellant requested an oral hearing.
At a February 19, 2008 hearing, appellant’s representative contended that
Dr. DeAntonio’s opinion that appellant’s work duties exacerbated her upper extremity conditions
was sufficient to establish a prima facie case. He noted that the employing establishment did not
address appellant’s duties in her position on the dock from September 13, 2003 through July 20,
2004, where she was constantly exposed to cold temperatures and walked through heavy doors
30 to 40 times in a four-hour period. The representative also argued that Dr. Mandel’s report did
not address the issue in this case, namely whether appellant’s work activities between
October 2003 and January 2005 aggravated her ulnar nerve condition and caused her CTS
condition. Rather Dr. Mandel’s report was obtained by the Office in connection with appellant’s
claim for a recurrence of total disability as of January 17, 2005. The representative contended
that, therefore, Dr. Mandel’s report did not constitute the weight of the medical evidence in this
case.
In a May 6, 2008 decision, the Office hearing representative affirmed the November 1,
2007 decision, denying appellant’s occupational disease claim. The hearing representative found
that the medical evidence did not establish a causal relationship between appellant’s claimed
conditions and her limited-duty assignments between October 2003 and January 2005. He stated
that Dr. DeAntonio’s opinion was based on an inaccurate factual background, noting that the
Board had relied on Dr. Mandel’s March 1, 2005 report in affirming the Office’s denial of
appellant’s recurrence claim in File No. xxxxxx154.
On appeal, appellant’s representative contends that the evidence shows that appellant was
required to perform repetitive tasks, open heavy doors and work in a cold environment and that
5

Docket No. 07-1422 (issued October 3, 2007).

6

the medical evidence establishes that her actual employment activities aggravated her preexisting
upper extremity conditions.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act6 has the
burden of establishing the essential elements of his or her claim including the fact that the
individual is an employee of the United States within the meaning of the Act, that the claim was
timely filed within the applicable time limitation period of the Act, that an injury was sustained
in the performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury.7 These are the essential
elements of each and every compensation claim regardless of whether the claim is predicated
upon a traumatic injury or an occupational disease.8
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish causal relationship, generally, is rationalized medical
opinion evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.9
ANALYSIS
The Board finds that this case is not in posture for decision regarding whether appellant
sustained an injury in the performance of duty.
An employee who claims benefits under the Act has the burden of establishing the
essential elements of his or her claim. The claimant has the burden of establishing by the weight
of reliable, probative and substantial evidence that the condition for which compensation is
sought is causally related to a specific employment incident or to specific conditions of the
6

5 U.S.C. §§ 8101-8193.

7

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

8

Victor J. Woodhams, 41 ECAB 345 (1989).

9

Id.

7

employment. As part of this burden, the claimant must present rationalized medical opinion
evidence, based upon a complete and accurate factual and medical background, establishing
causal relationship.10 However, it is well established that proceedings under the Act are not
adversarial in nature and, while the claimant has the burden of establishing entitlement to
compensation, the Office shares responsibility in the development of the evidence to see that
justice is done.11
Dr. DeAntonio treated appellant for more than 10 years. Under previous claims, the
Office had accepted the conditions of cervical and left shoulder strain, cubital palsey of the left
elbow and lateral epicondylitis of the right elbow. In numerous reports, Dr. DeAntonio provided
detailed examination findings. She opined that appellant’s accepted conditions had worsened
and that she had developed additional conditions, including complex regional pain syndrome, as
a result of her limited-duty employment activities, which exceeded her restrictions.
On October 14, 2003 Dr. DeAntonio stated that appellant’s symptoms had progressively
worsened during the previous 18 months to include intermittent swelling of both arms and hands,
as well as temperature and color change. She opined that the worsening was a consequence of
constant repetitive activities of the right upper extremity at work due to appellant’s inability to
use her left upper extremity. Dr. DeAntonio noted appellant’s history of ulnar compression
neuropathy, which developed subsequent to her 1985 work-related injury. Recent EMGs of the
upper extremities revealed evidence of median nerve dysfunction at the level of the wrist on the
right and left C6 radiculopathy. Dexascan was abnormal with evidence of osteopenia.
Dr. DeAntonio opined within a reasonable degree of medical certainty that appellant had
developed complex regional pain syndrome in her right extremity as a result of the March 1985
work injury and ulnar epicondylitis as a consequence of the ongoing work that she has been
required to do with right upper extremity.
On January 22 and February 23, 2005 Dr. DeAntonio opined that appellant’s symptoms
had worsened because her work restrictions had not been observed. Objective included results of
nerve conduction testing and a December 30, 2004 MRI scan report, which showed increased T2
signal at C6-7 on the left side of the spinal cord. Dr. DeAntonio also found increased weakness
and atrophy in the hands.
On July 25, 2005 Dr. DeAntonio reviewed the history of appellant’s injury and treatment,
noting that she had been restricted to sedentary duties, which required no repetitive use of either
arm or hand, no lifting over five pounds, no bending, no stooping, no reaching above her
shoulder with either arm, no extremes of temperature environment, specifically no working
around fans, cold air or drafty areas and a workweek not to exceed 20 hours. She opined that
appellant’s condition had worsened over the previous 18-month period as a result of being
required to work outside her restrictions. Dr. DeAntonio stated that appellant’s condition had
progressed and her symptoms were now consistent with, complex regional pain syndrome.
10

See Virginia Richard, claiming as executrix of the estate of (Lionel F. Richard), 53 ECAB 430 (2002); see also
Brian E. Flescher, 40 ECAB 532, 536 (1989); Ronald K. White, 37 ECAB 176, 178 (1985).
11

Phillip L. Barnes, 55 ECAB 426 (2004); see also Virginia Richard, supra note 10; Dorothy L. Sidwell,
36 ECAB 699 (1985); William J. Cantrell, 34 ECAB 1233 (1993).

8

Symptoms included pain in appellant’s upper extremities, intermittent swelling of her upper
extremities, intermittent temperature change of her upper extremities and intermittent color
change of her upper extremities. Dr. DeAntonio’s examination was routinely abnormal with
evidence of weakness, worse on the left than on the right, involving opponens pollicis, abductor
pollicis brevis, finger flexors and finger extensors. Appellant’s examination also consistently
showed sensory deficits, which frequently involved the first through third digits of her hands
bilaterally and the left C6-7 and right C5-6 dermatomes. Tinel’s sign was frequently positive.
Thenar eminence atrophy was noted, particularly on the left.
Dr. DeAntonio stated that, after accepting a September 15, 2003 limited-duty assignment,
which was designed to conform to her medical restrictions, appellant continued to experience
persistent symptoms of pain, color change, temperature change and intermittent swelling
involving her upper extremities. She indicated that, from October 2003 to December 22, 2004,
during her tenure as a badge checker in the safety department beginning, her condition had
continued to worsen. Appellant reported that her job required her to walk from one area of the
employing establishment to another, pushing and pulling heavy doors in order to open them and
that there were no handicapped accessible doors in the building. She recalled specific instances
when she experienced severe pain as she opened doors in the employing establishment.
Appellant stated that her work environment was so cold that she needed to wear gloves. On
January 17, 2005 Dr. DeAntonio noted a significant worsening of appellant’s condition and
recommended that she remain “off work.” An MRl scan of the cervical spine revealed a bulging
disc at C5-6 and C6-7 and an area of increased T2 signal at C6-7 on the left side of the spinal
cord measuring five mm in length, which represented myclomalacia. Following a repeat study
Dr. DeAntonio opined that this area represented myclomalacia or syrinx as a post-traumatic
change from her previous spinal cord injury.
The Office hearing representative found that Dr. DeAntonio’s reports were of “little
probative value,” because they were based on an inaccurate factual description of appellant’s
limited-duty assignments. The Board notes that Dr. DeAntonio did not identify with specificity
all of appellant’s job activities in each of the positions held from October 2003 through
January 2005. Dr. DeAntonio relied on information provided by appellant in concluding that she
had been required to work outside of her restrictions. However, she accurately noted that
appellant had been consistently restricted to sedentary duties, which required no repetitive use of
either arm or hand, no lifting over five pounds, no bending, no stooping, no reaching above her
shoulder with either arm, no extremes of temperature environment, specifically no working
around fans, cold air or drafty areas and a workweek not to exceed 20 hours. Dr. DeAntonio
stated that appellant’s actual activities, rather than the duties outlined in the position descriptions
for the relevant jobs, exceeded her medical restrictions and caused or exacerbated her medical
conditions.
The employing establishment contended that appellant’s light-duty job did not exceed her
restrictions, stating that the position required her to walk throughout the building; monitor
compliance of employees wearing badges; and transport mail to offices. Appellant was allegedly
only required to go through swinging, unsealed, rubber doors to the dock two to three times per
week and the doors were so easy to open that a “slight draft would open them up.” Interior doors
were alleged to be lightweight. The establishment, however, did not deny that appellant was
required to open doors or that the facility was cold. The Board notes that, while she worked in

9

several limited-duty positions, with different job duties, from October 2003 to January 2005, the
employing establishment’s controversion does not identify the modified-duty position
referenced, nor did the establishment deny or even address, appellant’s claim that she was
exposed to extreme temperatures in her position checking trucks in the annex. Therefore, it is
unclear whether her actual job activities exceeded her sedentary restrictions.
In her May 6, 2008 decision, the Office hearing representative relied on the Board’s
May 1, 2007 decision, which denied appellant’s claim for a recurrence of total disability in File
No. xxxxxx154 based on the report of the Office’s second opinion examiner, Dr. Mandel. The
hearing representative’s reliance was misplaced. The issue before the Board in its May 1, 2007
decision was whether appellant had sustained a recurrence of total disability on January 18, 2005
causally related to her March 26, 1985 traumatic injury. The issue in the instant case is whether
she sustained an occupational disease in the performance of duty due to her limited-duty
employment activities beginning October 2003. Dr. Mandel was asked to provide diagnoses
which were causally related to the 1985 accepted work injury and to opine as to whether
appellant was disabled as a result of those diagnosed conditions. He was not provided with
information regarding her employment duties from October 2003 to January 2005, nor was he
asked to opine as to whether she had developed or experienced an aggravation of, any condition
due to her employment duties during that period of time. Dr. Mandel found no evidence of
complex regional pain syndrome. However, he found evidence of left CTS and right ulnar
neuropathy, which he opined were work related. Dr. Mandel’s opinion that appellant was not
totally disabled as of January 18, 2005 due to her 1985 employment injury is not dispositive of
the issue in this case. Additionally, the Board’s determination that Dr. Mandel’s report
constituted the weight of the medical evidence in the recurrence case does not render
Dr. DeAntonio’s reports nonprobative in the instant case.
The Board notes that, while none of Dr. DeAntonio’s reports is completely rationalized,
they are consistent in indicating that appellant sustained an exacerbation of her upper extremity
conditions due to her limited-duty activities and are not contradicted by any substantial medical
or factual evidence of record. The Office found that appellant’s physician did not seem to have a
clear understanding of her work duties. However, the Board notes that the Office failed to
provide her physician with a statement of accepted facts which delineated her job functions and
restrictions over the course of her employment. While the reports are not sufficient to meet her
burden of proof to establish appellant’s claim, they raise an uncontroverted inference between
her claimed conditions and the identified employment factors and are sufficient to require the
Office to further develop the medical evidence and the case record.12
On remand, the Office should prepare a statement of accepted facts which includes a
detailed employment history, job descriptions for each position held, specific functions
performed by appellant in each position and the restrictions imposed by her treating physicians.
It should submit the statement of accepted facts to appellant’s treating physician or to a second
opinion examiner, in order to obtain a rationalized opinion as to whether her current conditions
are causally related to factors of her employment, either directly or through aggravation,
precipitation or acceleration.
12

See Virginia Richard, supra note 10; see also Jimmy A. Hammons, 51 ECAB 219 (1999); John J. Carlone,
41 ECAB 354 (1989).

10

CONCLUSION
The Board finds that this case is not in posture for decision as to whether appellant
sustained an injury in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the May 6, 2008 and November 1, 2007 decisions
of the Office of Workers’ Compensation Programs are set aside and the case is remanded for
further development consistent with this decision.
Issued: September 16, 2009
Washington, DC

David S. Gerson, Judge
Employees, Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

11

